Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        

                            Sir,Newtown June 30. 12 o’clock P.M., 1781
                        
                        About an hour ago, I received your Excellency’s Letter, wrote this morning; The 3d french regiment is arrived
                            this evening very Late. The 4th shall only arrive to morrow evening. The Troops and Specially those of the Artillery are
                            very tired, however, I make no difficulty about setting off to morrow morning with the first Brigade, and I hope the 2d
                            will follow the day after. I shall be at Ridgebury with the first Brigade on the first of July, and at Bedford, on the 2d.
                            I hope the second division will be there on the 3d, tho’ not without difficulty for the men and horses as they shall have
                            marched six days and made long journeys with Sojourning. I expect every moment the Duke of Lauzun whom I have sent for,
                            and I hope that he may arrive to morrow evening at Ridgefield his journey will be of 22, miles and that he will be on the
                            2d of July at Bedford by noon day.
                        The Subsistances are not what gives me the Least trouble, but I am going to do every thing possible to
                            endeavour to have some assured till the 3d; after which day, I expect that some may arrive from Fish’s keel. I send to
                            your Excellency at Peekskill the Munitionary for the Subsistance to take your orders about the
                            means he is to employ to make the bread arrive to us, either by Land or water.
                        I send to your Excellency the Intelligence I have received yesterday from M—— T.
                                correspondant. The arrival of the Cork fleet into the hook, seems to me worth while to be attended
                            to, as well as the passing of some troops thro’ hellgate to york island, where it seems the enemy is gathering forces
                            behind King’s bridge. If your Excellency changes any thing in your project, you will be so good as to Let me know it to
                            morrow night at Ridgebury, where I expect to receive your Excellency’s Last order. I am with respect and personal
                            attachment Sir, Your Excellency’s most obedient and most humble servant
                        
                            le cte de rochambeau

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                  June 27 1781
                            
                            Your Letter of the 23 Instant was handed me
                                Yesterday by Mr. S— And observe the contents—Sorry it had not arrived one
                                day earlier, that might have directd Austin Roe agreeable there to, I cannot think I
                                Should be Safe in going to New york—For reasons mentiond heretofore and the most can do in
                                complyance with your very urgent request. For have engaged a faithfull and capable freind to report to me agreeable to
                                your Queries on the 4 of July—Sooner could not obtain it.
                            Below is the report of a: Roe this moment returned from New
                                york. And communicated to him by our late correspondents—A Cork Fleet Just arrivd at the Hook numbers and
                                particulars unknown—Arbuthnots Fleet Cruising of the Hook—Accounts from the Southward favourable—Coll Ludlows
                                & the Jersey Volunteers have left Loyds Neck, And are now at Jamaica, The Yaugers And Ansbach Regimt Amounting
                                to about 800 Men Crossed Hell gate yesterday on to York Island The 17 Dragons & mounted Yaugers are about Islip
                                South—The Enemy expect an Attack, And are Contracting their lines, And collecting in force at K.
                                    Bridge There appears a greater number of Transports in full vew about Newyork now than Some time past but no
                                Ships of force.
                            Inclosed you have the papers And beleive me to be yours Sincerly
                            
                                Saml Culper
                            
                            
                                N.B. The Enemy have no more than Six Sale of the line.
                                
                                    Words in square brackets are translations of code.
                                
                            

                        
                        
                    